Citation Nr: 0003691	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to July 
1949.  The veteran also had a previous period of unverified 
service.

This appeal arose from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 10 percent disability evaluation.  This 
decision also denied service connection for a hearing loss 
disability and tinnitus.  In October 1998, the veteran 
testified at a personal hearing at the RO.  In April 1999, a 
decision was issued which increased the evaluation assigned 
to the PTSD to 30 percent; the denials of service connection 
were confirmed and continued.

The issue of entitlement to an increased evaluation for PTSD 
will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from a bilateral hearing loss and tinnitus which can be 
related to his periods of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for a bilateral hearing loss 
disability or tinnitus.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. § 4.85 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service connection of a 
disease or injury.  This section provides:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such an 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  38 U.S.C.A. 
§ 1154(b) (West 1991).

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding incurrence of an injury during service 
must be accepted as conclusive as to its actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is credible 
and consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); Zarycki, supra, at 98.

A review of the service medical records did not note the 
presence of either a bilateral hearing loss or tinnitus in 
service.  In fact, his hearing acuity was noted to be 15/15 
bilaterally during both the January 1947 entrance examination 
and the June 1949 separation examination.  No reference was 
made at all to tinnitus.

A VA examination conducted in July 1972 did not include any 
complaints by the veteran of either a hearing loss or 
tinnitus.  His hearing was noted to be normal.

During a June 1998 personal hearing, the veteran stated that 
his hearing loss and his tinnitus first began 30 to 40 years 
ago.  He claimed that he was exposed to loud gun noise during 
service, and that this resulted in his current complaints.

VA outpatient treatment records developed between January 
1997 and July 1999, noted his first complaint of a hearing 
loss on January 30, 1998.  A February 5, 1998 audiology 
evaluation diagnosed a mild sloping to moderate bilateral 
hearing loss.  He was given hearing aids, although in June 
1999 he reported that he still had trouble understanding 
speech.  No mention was made of tinnitus.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has not established well 
grounded claims for entitlement to service connection for a 
bilateral hearing loss or tinnitus.  The evidence does show 
that the veteran currently suffers from a mild to moderate 
hearing loss disability; however, there is no indication of 
the current existence of tinnitus.  There is evidence that 
the veteran was exposed to loud noises while serving in the 
Navy during the Second World War.  Therefore, the incurrence 
of an injury in service, namely exposure to loud noises, can 
be accepted.  However, in regard to the claim for service 
connection for a hearing loss, there is no medical evidence 
of a nexus between the currently diagnosed hearing loss and 
his service.  Such an opinion is still required, even in 
those cases of combat veterans whose burden of proving 
service incurrence is lessened by 38 U.S.C.A. § 1154(b) (West 
1999); see also Arms v. West, 12 Vet. App. 188 (1999); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In regard 
to the claim for tinnitus, there is no evidence of the 
current existence of this disorder.  Therefore, the veteran 
has not presented evidence of well grounded claims.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


REMAND

The veteran has alleged that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has asserted that he suffers from intrusive 
thoughts, nightmares, flashbacks, a bad temper, survivor 
guilt, emotional numbing and alienation from others.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

It is noted that the veteran was last examined by VA in 
January 1997; since that time, he has indicated that his 
condition has worsened.  Despite these claims, no further 
examination has been conducted.  It is found that an 
additional examination is needed in order to ascertain the 
current nature and degree of severity of his service-
connected PTSD.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician in order to fully 
ascertain the current nature and degree 
of severity of the service-connected 
PTSD.  The examiner should relate the 
veteran's symptoms to the following and 
render a comment as to which rating 
criteria more closely matches the 
veteran's symptoms:

100 percent:  total 
occupational and social 
impairment, due to such 
symptoms as: gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time and place; memory loss for 
names of close relatives, own 
occupation, or own name;

70 percent:  Occupational and 
social impairment, with 
deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, 
or mood, due to such symptoms 
as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; speech 
intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control (such 
as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or a worklike 
setting); inability to 
establish and maintain 
effective relationships;

50 percent:  occupational and 
social impairment with reduced 
reliability and productivity 
due to such symptoms as: 
flattened affect; 
circumstantial, circumlocutory, 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short-and long-term memory 
(e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and 
social impairment with 
occasional decrease in work 
efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, mild memory loss 
(such as forgetting names, 
directions, recent events)

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.  

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected PTSD, keeping in mind the 
decisions made in Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Green v. Brown, 
10 Vet. App. 111, at 116-120 (1997); and 
38 U.S.C.A. § 5110(g) (West 1991).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



